DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew D. Dorisio on 8/2/21.
Regarding the amendment to the specification made on 1/28/19 the following examiner’s amendment corrects the location of those amendments:
On page 1 of the application, before line 14, please insert the heading --Background of the Invention--.
On page 3 of the application, before line 10, please insert the heading --Summary of the Invention--.
On page 8 of the application after line 16, please insert the heading --Brief Description of the Drawings--.
On page 9 of the application before line 1, please insert the heading --Detailed Description of the Invention--.

Allowable Subject Matter
Claims 1, 3-16, 18-20, and 22 are allowed.




Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735